Exhibit 10.7

SEVENTY SEVEN ENERGY INC.

2016 OMNIBUS INCENTIVE PLAN



--------------------------------------------------------------------------------

SEVENTY SEVEN ENERGY INC.

2016 OMNIBUS INCENTIVE PLAN

Table of Contents

 

         Page   1.   Plan      1    2.   Objectives      1    3.   Definitions
     1    4.   Eligibility      6    5.   Common Stock Available for Awards     
7    6.   Administration      8    7.   Delegation of Authority      9    8.  
Employee Awards      10    9.   Consultant and Director Awards      13    10.  
Award Payment; Dividends and Dividend Equivalents      13    11.   Option
Exercise      14    12.   Taxes      14    13.   Amendment, Modification,
Suspension or Termination      14    14.   Assignability      15    15.  
Adjustments      15    16.   Restrictions      16    17.   Unfunded Plan      16
   18.   Code Section 409A      17    19.   Awards to Foreign Nationals and
Employees Outside the United States      18    20.   Governing Law      18   
21.   No Right to Continued Participation, Service or Employment      18    22.
  Clawback Right      18    23.   Usage      18    24.   Headings      18    25.
  Effectiveness      18   

 

i



--------------------------------------------------------------------------------

SEVENTY SEVEN ENERGY INC.

2016 OMNIBUS INCENTIVE PLAN

1. Plan. Seventy Seven Energy Inc., a Delaware corporation (the “Company”),
established the Seventy Seven Energy Inc. 2016 Omnibus Incentive Plan (the
“Plan”), effective as of September 20, 2016 (the “Effective Date”).

2. Objectives. This Plan is designed to attract and retain employees and
consultants of the Company and its Subsidiaries (as defined herein), to attract
and retain qualified non-employee directors of the Company, to encourage the
sense of proprietorship of such employees, consultants and directors and to
stimulate the active interest of such persons in the development and financial
success of the Company and its Subsidiaries. These objectives are to be
accomplished by making Awards under this Plan and thereby providing Participants
(as defined herein) with a proprietary interest in the growth and performance of
the Company and its Subsidiaries.

3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

“Authorized Officer” means the Chairman of the Board, the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom the
Committee or any of such individuals shall delegate the authority to execute any
Award Agreement).

“Award” means the grant of any Option, Stock Appreciation Right, Stock Award, or
Cash Award, any of which may be structured as a Performance Award, whether
granted singly, in combination or in tandem, to a Participant pursuant to such
applicable terms, conditions, and limitations as the Committee may establish in
accordance with the objectives of this Plan.

“Award Agreement” means the document (in written or electronic form)
communicating the terms, conditions and limitations applicable to an Award. The
Committee may, in its discretion, require that the Participant execute or
electronically accept such Award Agreement, or may provide for procedures
through which Award Agreements are made effective without execution or
electronic acceptance.

“Board” means the Board of Directors of the Company.

“Cash Award” means an Award denominated in cash.

“Change in Control” shall be deemed to have occurred upon the date of
consummation of any of the following events:

 

1



--------------------------------------------------------------------------------

(1) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act)) (a “Person”), other than any
Exempt Person (as defined below), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the total fair
market value of the outstanding equity securities of the Company (the “FMV
Outstanding Equity”) or total voting power of the then outstanding equity
securities of the Company (the “Outstanding Voting Equity”); provided, however,
that, a Change in Control shall not occur if any person (or more than one person
acting as a group) owns more than 50% of the FMV Outstanding Equity or the
Outstanding Voting Equity and acquires additional FMV Outstanding Equity or the
Outstanding Voting Equity;

(2) a Person, other than any Exempt Person (as defined below), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s equity possessing 30% or more of the
Outstanding Voting Equity or FMV Outstanding Equity;

(3) the individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any 24-month period. Any individual becoming a director subsequent
to the date hereof whose election is approved by a vote of at least a majority
of the directors then comprising the Incumbent Board will be considered a member
of the Incumbent Board as of the date hereof, but any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board will not be deemed a member of the
Incumbent Board as of the date hereof; or

(4) the consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
FMV Outstanding Equity and Outstanding Voting Equity immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 66.7%
of, respectively, the then FMV Outstanding Equity and the then Outstanding
Voting Equity, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the FMV Outstanding Equity and the Outstanding Voting Equity, as
the case may be; (ii) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 40% or more of, respectively, the then outstanding
FMV Outstanding Equity resulting from such Business Combination or the combined

 

2



--------------------------------------------------------------------------------

voting power of the then Outstanding Voting Equity of such entity except to the
extent that such ownership existed prior to the Business Combination; and
(iii) at least a majority of the members of the Board resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination;

provided, however, that with respect to any payments or benefits that constitute
“deferred compensation” within the meaning of Code Section 409A, no Change in
Control shall be deemed to have occurred unless such event also constitutes a
“change in control event” within the meaning of Code Section 409A and Treas.
Reg. § 1.409A-3(i)(5). For purposes of this definition, “Exempt Person” means
each of (a) Blue Mountain Capital Management, LLC, Axar Capital Management, LLC
and Mudrick Capital Management, LLC and (b) the respective affiliates of each of
the Persons referred to in clause (a) above.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Nominating, Governance and Compensation Committee of the
Board, and any successor committee thereto or such other committee of the Board
as may be designated by the Board to administer this Plan in whole or in part
including any subcommittee of the Board as designated by the Board.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Consultant” means an individual providing services to the Company or any of its
Subsidiaries, other than an Employee or a Director, and an individual who has
agreed to become a consultant of the Company or any of its Subsidiaries and
actually becomes such a consultant following such date of agreement.

“Consultant Award” means the grant of any Award (other than an Incentive Stock
Option), whether granted singly, in combination, or in tandem, to a Participant
who is a Consultant pursuant to such applicable terms, conditions, and
limitations established by the Committee.

“Covered Employee” means any Employee who is a “covered employee,” as defined in
Code Section 162(m) or, with respect to a particular Award, may be a “covered
employee” while such Award is outstanding.

“Director” means an individual serving as a member of the Board who is not an
Employee or a Consultant and an individual who has agreed to become a director
of the Company or any of its Subsidiaries and actually becomes such a director
following such date of agreement.

“Director Award” means the grant of any Award (other than an Incentive Stock
Option), whether granted singly, in combination, or in tandem, to a Participant
who is a Director pursuant to such applicable terms, conditions, and limitations
established by the Committee.

 

3



--------------------------------------------------------------------------------

“Disability” means: (1) if the Participant has entered into an employment
agreement as of the date of an Award, the meaning in such agreement; (2) or, if
the Participant has not entered into such agreement or the agreement does not
define Disability, then if the Participant (a) is an Employee, a disability that
entitles the Employee to benefits under the Company’s long-term disability plan,
as may be in effect as of the date of an Award, as determined by the plan
administrator of the long-term disability plan or (b) is a Director or a
Consultant, a disability whereby the Director or Consultant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
Notwithstanding the foregoing, if an Award is subject to Code Section 409A and
the Award Agreement expressly provides, the definition of Disability shall
conform to the requirements of Treasury Regulation § 1.409A-3(i)(4)(i).

“Dividend Equivalents” means, in the case of Restricted Stock Units or
Performance Units, an amount equal to all ordinary cash dividends that are
payable to stockholders of record during the Restriction Period or performance
period, as applicable, on a like number of shares of Common Stock that are
subject to the Award.

“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and actually becomes such an employee following such date of
agreement.

“Employee Award” means the grant of any Award, whether granted singly, in
combination, or in tandem, to an Employee pursuant to such applicable terms,
conditions, and limitations established by the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exercise Price” means the price at which a Participant may exercise his right
to receive cash or Common Stock, as applicable, under the terms of an Award.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(1) if shares of Common Stock are listed on a national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, (2) if the Common Stock is not so listed, the average of the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by an inter-dealer quotation system, (3) if
shares of Common Stock are not publicly traded, the most recent value determined
by an independent appraiser appointed by the Committee for such purpose, or

 

4



--------------------------------------------------------------------------------

(4) if none of the above are applicable, the Fair Market Value of a share of
Common Stock as determined in good faith by the Committee in accordance with
Code Section 409A.

“Grant Date” means the date an Award is granted to a Participant pursuant to
this Plan.

“Incentive Stock Option” means an Option that meets the requirements of Code
Section 422 and which is intended to constitute an Incentive Stock Option.

“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Exercise Price, which is either an Incentive Stock Option or a
Nonqualified Stock Option.

“Participant” means an Employee, Consultant or Director to whom an Award has
been made under this Plan.

“Performance Award” means an Award made pursuant to this Plan to a Participant
which is subject to the attainment of one or more Performance Goals.

“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

“Performance Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or, to the extent specified in the Award
Agreement, the equivalent value in cash, the value of which at the time it is
settled is determined as a function of the extent to which established
performance criteria have been satisfied.

“Performance Unit Award” means an Award in the form of Performance Units.

“Qualified Performance Awards” has the meaning set forth in Paragraph 8(g)(ii).

“Restricted Stock” means a share of Common Stock that is restricted or subject
to forfeiture provisions.

“Restricted Stock Award” means an Award in the form of Restricted Stock.

“Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of Common Stock or, to the extent specified in
the Award Agreement, the equivalent value in cash which right may be restricted
or subject to forfeiture provisions.

 

5



--------------------------------------------------------------------------------

“Restricted Stock Unit Award” means an Award in the form of Restricted Stock
Units.

“Restriction Period” means a period of time beginning as of the date upon which
a Restricted Stock Award or Restricted Stock Unit Award is granted pursuant to
this Plan and ending as of the date upon which such Award is no longer
restricted or subject to forfeiture provisions.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in
Common Stock or, to the extent specified in the Award Agreement, cash, equal to
the excess of the Fair Market Value of a specified number of shares of Common
Stock on the date the right is exercised over a specified Exercise Price.

“Stock Award” means an Award in the form of shares of Common Stock, including
fully vested Common Stock, a Restricted Stock Award, a Restricted Stock Unit
Award or a Performance Unit Award that may be settled in shares of Common Stock,
and excluding Options and SARs.

“Stock-Based Award Limitations” has the meaning set forth in Paragraph 5.

“Subsidiary” means (1) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation, and (2) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

4. Eligibility.

(a) Employees. All Employees are eligible for Employee Awards under this Plan;
provided, however, that if the Committee makes an Employee Award to an
individual whom it expects to become an Employee following the Grant Date of
such Award, such Award shall be subject to (among other terms and conditions)
the individual actually becoming an Employee.

(b) Consultants. All Consultants are eligible for Consultant Awards under this
Plan, provided, however, that if the Committee makes a Consultant Award to an
individual whom it expects to become a Consultant following the Grant Date of
such Award, such Award shall be subject to (among other terms and conditions)
the individual actually becoming a Consultant.

 

6



--------------------------------------------------------------------------------

(c) Directors. All Directors are eligible for Director Awards under this Plan,
provided, however, that if the Committee makes a Director Award to an individual
whom it expects to become a Director following the Grant Date of such Award,
such Award shall be subject to (among other terms and conditions) the individual
actually becoming a Director.

The Committee shall determine the type or types of Awards to be made under this
Plan and shall designate from time to time the Employees, Consultants or
Directors who are to be granted Awards under this Plan.

5. Common Stock Available for Awards. Subject to the provisions of Paragraph 15
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or Options that may be exercised for or
settled in Common Stock) an aggregate of 2,200,000 shares of Common Stock (the
“Maximum Share Limit”), all of which shall be available for Incentive Stock
Options.

Awards settled in cash shall not reduce the Maximum Share Limit under the Plan.
If an Award expires or is terminated, cancelled or forfeited, the shares of
Common Stock associated with the expired, terminated, cancelled or forfeited
Award shall again be available for Awards under the Plan. The following shares
of Common Stock shall also become available again for Awards under the Plan
other than Awards of Incentive Stock Options:

(i) Shares of Common Stock that are tendered by a Participant or that are
withheld as full or partial payment of withholding taxes or as payment for the
Exercise Price of an Award; and

(ii) Shares of Common Stock reserved for issuance upon grant of an SAR, to the
extent the number of reserved shares of Common Stock exceeds the number of
shares of Common Stock actually issued upon exercise or settlement of such SAR.

The foregoing notwithstanding, subject to the principal national securities
exchange on which shares of Common Stock are listed at the time, the Maximum
Share Limit shall not be reduced by (x) shares of Common Stock issued under
Awards granted in assumption, substitution or exchange for previously granted
awards of a company acquired by the Company and (y) available shares under a
stockholder approved plan of an acquired company (as appropriately adjusted to
reflect the transaction) and such shares shall be available for Awards under the
Plan.

The Board and the appropriate officers of the Company shall from time to time
take whatever actions are necessary to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that shares of Common Stock are available for issuance pursuant to
Awards.

Notwithstanding anything to the contrary contained in this Plan, the following
limitations shall apply to any Awards made hereunder (and if an Award is
cancelled, the cancelled Award shall continue to be counted toward the
applicable limitation in this Section, to the extent required by Code
Section 162(m)):

 

7



--------------------------------------------------------------------------------

(a) No Employee may be granted during any calendar year Awards consisting of
Options or SARs that are exercisable for more than 1,000,000 shares of Common
Stock;

(b) No Employee may be granted during any calendar year Qualified Performance
Awards that are Stock Awards covering or relating to more than 1,000,000 shares
of Common Stock (the limitation set forth in this clause (b), together with the
limitation set forth in clause (a) above, being hereinafter collectively
referred to as the “Stock-Based Award Limitations”);

(c) No Employee may be granted during any calendar year Qualified Performance
Awards that are (1) Cash Awards or (2) Restricted Stock Unit Awards or
Performance Unit Awards that may be settled solely in cash having a value
determined on the Grant Date in excess of $7,500,000; and

(d) No Director may be granted during any calendar year Awards having a value
determined on the Grant Date when added to all cash compensation paid to the
Director during the same calendar year in excess of $1,000,000.

Shares delivered by the Company in settlement of Awards may be authorized and
unissued shares of Common Stock, shares of Common Stock held in the treasury of
the Company, shares of Common Stock purchased on the open market or by private
purchase or any combination of the foregoing.

6. Administration.

(a) Authority of the Committee. Except as otherwise provided in this Plan with
respect to actions or determinations by the Board, this Plan shall be
administered by the Committee; provided, however, that (i) any and all members
of the Committee shall satisfy any independence requirements prescribed by any
stock exchange on which the Company lists its Common Stock; (ii) Awards may be
granted to individuals who are subject to Section 16(b) of the Exchange Act only
if the Committee is comprised solely of two or more “Non-Employee Directors” as
defined in Securities and Exchange Commission Rule 16b-3 (as amended from time
to time, and any successor rule, regulation or statute fulfilling the same or
similar function); and (iii) any Award granted to a Covered Employee that is
intended to qualify for the “performance-based compensation” exception under
Code Section 162(m) shall be granted only if the Committee is comprised solely
of two or more “outside directors” within the meaning of Code Section l62(m) and
regulations pursuant thereto. Subject to the provisions hereof, the Committee
shall have full and exclusive power and authority to administer this Plan and to
take all actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof. The Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the

 

8



--------------------------------------------------------------------------------

objectives of this Plan. Subject to Paragraph 6(c) hereof, the Committee may, in
its discretion, (x) provide for the extension of the exercisability of an Award,
or (y) in the event of death, Disability, retirement, termination of employment
or service or Change in Control, accelerate the vesting or exercisability of an
Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or an Award or
otherwise amend or modify an Award in any manner that is, in either case,
(1) not materially adverse to the Participant to whom such Award was granted,
(2) consented to by such Participant or (3) authorized by Paragraph 15(c)
hereof; provided, however, that except as expressly provided in Paragraph 8(a)
or 8(b) hereof, no such action shall permit the term of any Option or SAR to be
greater than 10 years from its Grant Date. The Committee may correct any defect
or supply any omission or reconcile any inconsistency in this Plan or in any
Award Agreement in the manner and to the extent the Committee deems necessary or
desirable to further this Plan’s purposes. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.

(b) Indemnity. No member of the Board or the Committee or officer of the Company
to whom the Committee has delegated authority in accordance with the provisions
of Paragraph 7 of this Plan shall be liable for anything done or omitted to be
done by him, by any member of the Board or the Committee or by any officer of
the Company in connection with the performance of any duties under this Plan,
except for his own willful misconduct or as expressly provided by statute.

(c) Prohibition on Repricing of Awards. Subject to the provisions of
Paragraph 15 hereof, the terms of outstanding Award Agreements may not be
amended without the approval of the Company’s stockholders so as to (i) reduce
the Exercise Price of any outstanding Options or SARs. (ii) cancel any
outstanding Options or SARs in exchange for cash or other Awards when the
Exercise Price of the original Options or SARs exceeds the Fair Market Value of
one share of Common Stock, or (iii) take any other action with respect to an
Option or SAR that would be treated as a repricing under the rules and
regulations of the principal national securities exchange on which the shares of
Common Stock are listed.

7. Delegation of Authority. The Committee may delegate any of its authority to
grant Awards to Employees who are not subject to Section 16(b) of the Exchange
Act and Consultants, subject to Paragraph 6(a) above, to the Board, to any other
committee of the Board or a member of the Board or an executive officer of the
Company, provided such delegation is made in writing and specifically sets forth
such delegated authority. The Committee may also delegate to an Authorized
Officer authority to execute on behalf of the Company any Award Agreement. The
Committee and the Board, as applicable, may engage or authorize the engagement
of a third party administrator to carry out administrative functions under this
Plan. Any such delegation hereunder shall only be made to the extent permitted
by applicable law.

 

9



--------------------------------------------------------------------------------

8. Employee Awards. The Committee shall determine the type or types of Employee
Awards to be made under this Plan and shall designate from time to time the
Employees who are to be the recipients of such Awards. Each Award shall be
embodied in an Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee, in its sole discretion,
and, if required by the Committee, shall be signed by the Participant to whom
the Award is granted and by an Authorized Officer for and on behalf of the
Company. Awards may consist of those listed in this Paragraph 8 hereof and may
be granted singly, in combination or in tandem. Awards may also be made in
combination or in tandem with, in replacement of, or as alternatives to, grants
or rights under this Plan or any other plan of the Company or any of its
Subsidiaries, including the plan of any acquired entity; provided, however,
that, except as contemplated in Paragraph 15 hereof, no Option or SAR may be
issued in exchange for the cancellation of an Option or SAR with a higher
Exercise Price nor may the Exercise Price of any Option or SAR be reduced. All
or part of an Award may be subject to conditions established by the Committee.
Upon the termination of employment by a Participant who is an Employee, any
unexercised, unvested or unpaid Awards shall be treated as set forth in the
applicable Award Agreement or in any other written agreement the Company has
entered into with the Participant.

(a) Options. An Employee Award may be in the form of an Option. An Option
awarded pursuant to this Plan may consist of either an Incentive Stock Option or
a Nonqualified Stock Option. The price at which shares of Common Stock may be
purchased upon the exercise of an Option shall be not less than the Fair Market
Value of the Common Stock on the Grant Date, subject to adjustment as provided
in Paragraph 15 hereof. The term of an Option shall not exceed 10 years from the
Grant Date; provided, however, if the term of a Nonqualified Option (but not an
Incentive Option) expires at a time when the Company has imposed a prohibition
on trading of the Company’s securities in order to avoid violations of
applicable Federal, state, local or foreign law, then such term may be extended
by the Committee or pursuant to procedures of the Committee and shall expire on
the 30th day after the expiration of such prohibition on trading. Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
Option, including, but not limited to, the term of any Option and the date or
dates upon which the Option becomes vested and exercisable, shall be determined
by the Committee.

(b) Stock Appreciation Rights. An Employee Award may be in the form of an SAR.
The Exercise Price for an SAR shall not be less than the Fair Market Value of
the Common Stock on the Grant Date, subject to adjustment as provided in
Paragraph 15 hereof. The holder of a tandem SAR may elect to exercise either the
Option or the SAR, but not both. The exercise period for an SAR shall extend no
more than 10 years after the Grant Date; provided, however, if the term of an
SAR expires at a time when the Company has imposed a prohibition on trading of
the Company’s securities in order to avoid violations of applicable Federal,
state, local or foreign law, then such term may be extended by the Committee or
pursuant to procedures of the Committee and shall expire on the 30th day after
the expiration of such prohibition on trading. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any SAR,
including, but not limited to, the term of any SAR and the date or dates upon
which the SAR becomes vested and exercisable, shall be determined by the
Committee.

 

10



--------------------------------------------------------------------------------

(c) Stock Awards. An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Award, including, but
not limited to, any vesting or other restrictions, shall be determined by the
Committee, and subject to the performance period requirements and any other
applicable requirements described in this Paragraph 8 hereof.

(d) Restricted Stock Unit Awards. An Employee Award may be in the form of a
Restricted Stock Unit Award. The terms, conditions and limitations applicable to
a Restricted Stock Unit Award, including, but not limited to, the Restriction
Period, shall be determined by the Committee. Subject to the terms of this Plan,
the Committee shall specify in the applicable Award Agreement whether the
Restricted Stock Unit shall be settled in the form of cash or in shares of
Common Stock (or in a combination thereof) equal to the value of the vested
Restricted Stock Units.

(e) Performance Unit Awards. An Employee Award may be in the form of a
Performance Unit Award. Each Performance Unit shall have an initial value that
is established by the Committee on the Grant Date. Subject to the terms of this
Plan, after the applicable performance period has ended, the Participant shall
be entitled to receive settlement of the value and number of Performance Units
earned by the Participant over the performance period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved. Settlement of earned Performance Units shall be as determined by the
Committee and specified in an Award Agreement. Subject to the terms of this
Plan, the Committee shall specify in the applicable Award Agreement whether the
Performance Units shall be settled in the form of cash or in shares of Common
Stock (or in a combination thereof) equal to the value of the earned Performance
Units.

(f) Cash Awards. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to a Cash Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee.

(g) Performance Awards. Without limiting the type or number of Awards that may
be made under the other provisions of this Plan, an Employee Award may be in the
form of a Performance Award. The terms, conditions and limitations applicable to
an Award that is a Performance Award shall be determined by the Committee. The
Committee shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Participant and/or the portion
of an Award that may be exercised.

(i) Nonqualified Performance Awards. Performance Awards granted to Employees
that are not intended to qualify as qualified performance-based compensation
under Code Section 162(m) shall be based on achievement of such Performance
Goals and be subject to such terms, conditions and restrictions as the Committee
or its delegate shall determine.

 

11



--------------------------------------------------------------------------------

(ii) Qualified Performance Awards. Performance Awards granted to Employees under
this Plan that are intended to qualify as qualified performance-based
compensation under Code Section 162(m) shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (1) 90 days after the commencement of the performance period to which
the Performance Goal relates and (2) the lapse of 25% of the performance period
to which the Performance Goal relates, and in any event while the outcome of the
Performance Goal is substantially uncertain. A Performance Goal is objective if
a third party having knowledge of the relevant facts could determine whether and
the extent to which the goal is met. One or more of such goals may apply to the
Employee, one or more business units, divisions or sectors of the Company, or
the Company as a whole, and if so desired by the Committee, by comparison with a
peer group of companies. Performance goals may be measured in aggregate or with
reference to specific objective measurement units, such as geographic regions,
employees or assets. To the extent necessary to qualify as qualified
performance-based compensation under Code Section 162(m), a Performance Goal
shall include one or more of the following: aggregate earnings, earnings per
share, share price, net income, operating income, gross revenue, cash flows,
progress toward debt reduction goals, credit rating upgrades, meeting geographic
expansion goals, objectively identified project milestones, market share,
expense levels, operating costs, overhead or other costs, development or use of
new technology, acquisitions and divestitures, risk management activities, asset
monetization strategies, environmental compliance and safety and accident rates,
return on equity, total or comparative stockholder return, changes in capital
structure, work output, cycle time and any of the above goals determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparable companies.

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of this Plan to conform with the standards of Code Section 162(m) and
Treasury Regulation § 1.162-27(e)(2)(i), as to grants to Covered Employees and
the Committee in establishing such goals and interpreting this Plan shall be
guided by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals applicable to Qualified Performance Awards, the
Committee must certify in writing that applicable Performance Goals and any of
the material terms thereof were, in fact, satisfied. For this purpose, approved
minutes of the Committee meeting in which the certification is made shall be
treated as such written certification. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Qualified Performance Awards
made

 

12



--------------------------------------------------------------------------------

pursuant to this Plan shall be determined by the Committee. At the time it
establishes the Performance Goals, the Committee may provide in any such
Performance Award that any evaluation of performance may include or exclude any
of the following events that occurs during a performance period: (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) unusual, infrequently occurring, nonrecurring or one-time events affecting
the Company or its financial statements, as determined by the Company’s auditors
in accordance with applicable accounting standards, (f) acquisitions or
divestitures, (g) foreign exchange gains and losses and (h) settlement of
hedging activities.

(iii) Adjustment of Performance Awards. Awards that are intended to be Qualified
Performance Awards may not be adjusted upward. The Committee may retain the
discretion to adjust such Performance Awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.

9. Consultant and Director Awards. The Committee has the sole authority to grant
Consultant Awards and Director Awards from time to time in accordance with this
Paragraph 9. Consultant Awards and Director Awards may consist of the forms of
Award described in Paragraph 8, with the exception of Incentive Stock Options,
may be granted singly, in combination, or in tandem and shall be granted subject
to such terms and conditions as specified in Paragraph 8. Each Consultant Award
and Director Award shall be embodied in an Award Agreement, which shall contain
such terms, conditions, and limitations as shall be determined by the Committee,
in its sole discretion.

10. Award Payment; Dividends and Dividend Equivalents.

(a) General. The form of the payment of Awards shall be specified in the Award
Agreement and may be made in the form of cash or Common Stock, or a combination
thereof, and may include such restrictions as the Committee shall determine,
including, but not limited to, in the case of Common Stock, restrictions on
transfer and forfeiture provisions. For a Restricted Stock Award, the
certificates evidencing the shares of such Restricted Stock (to the extent that
such shares are so evidenced) shall contain appropriate legends and restrictions
that describe the terms and conditions of the restrictions applicable thereto.
For a Restricted Stock Unit Award that may be settled in shares of Common Stock,
the shares of Common Stock that may be issued at the end of the Restriction
Period shall be evidenced by book entry registration or in such other manner as
the Committee may determine.

(b) Dividends and Dividend Equivalents. Rights to (1) dividends will be extended
to and made part of any Restricted Stock Award and (2) Dividend Equivalents

 

13



--------------------------------------------------------------------------------

may be extended to and made part of any Restricted Stock Unit Award and
Performance Unit Award, subject in each case to such terms, conditions and
restrictions as the Committee may establish; provided, however, that no such
dividends or Dividend Equivalents shall be paid with respect to unvested Stock
Awards, including Stock Awards subject to Performance Goals. Dividends or
Dividend Equivalents paid with respect to unvested Stock Awards may, in the
discretion of the Committee, be accumulated and paid to the Participant at the
time that such Stock Award vests. Dividends and/or Dividend Equivalents shall
not be made part of any Options or SARs.

11. Option Exercise. The Exercise Price shall be paid in full at the time of
exercise in cash or, if set forth in the Award Agreement and elected by the
Participant, the Participant may purchase such shares by means of the Company
withholding shares of Common Stock otherwise deliverable on exercise of the
Award or tendering Common Stock valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee, in its sole discretion,
shall determine acceptable methods for Participants to tender Common Stock or
other Awards. The Committee may provide for procedures to permit the exercise or
purchase of such Awards by use of the proceeds to be received from the sale of
Common Stock issuable pursuant to an Award (including cashless exercise and net
exercise procedures approved by the Committee involving a broker or dealer
approved by the Committee). The Committee may adopt additional rules and
procedures regarding the exercise of Options from time to time, provided that
such rules and procedures are not inconsistent with the provisions of this
Paragraph 11.

12. Taxes. The Company shall have the right to deduct applicable taxes from any
Award payment and withhold, at the time of delivery or vesting of cash or shares
of Common Stock under this Plan, an appropriate amount of cash or number of
shares of Common Stock or a combination thereof for payment of required
withholding taxes or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes.
The Committee may also permit withholding to be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the holder of the Award
with respect to which withholding is required. If shares of Common Stock are
used to satisfy tax withholding, such shares shall be valued based on the Fair
Market Value when the tax withholding is required to be made.

13. Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan (and the Committee may amend an Award
Agreement) for the purpose of meeting or addressing any changes in legal
requirements or for any other purpose permitted by law, except that (1) no
amendment or alteration that would materially adversely affect the rights of any
Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant and (2) no amendment or alteration shall
be effective prior to its approval by the stockholders of the Company to the
extent stockholders’ approval is otherwise required by applicable legal
requirements or the requirements of the securities exchange on which the
Company’s stock is listed, including any amendment that expands the types of
Awards available under this Plan,

 

14



--------------------------------------------------------------------------------

materially increases the number of shares of Common Stock available for Awards
under this Plan, materially expands the classes of persons eligible for Awards
under this Plan, materially extends the term of this Plan, materially changes
the method of determining the Exercise Price of Options, deletes or limits any
provisions of this Plan that prohibit the repricing of Options or SARs.

14. Assignability. Unless otherwise determined by the Committee or expressly
provided for in an Award Agreement, no Award or any other benefit under this
Plan shall be assignable or otherwise transferable except (1) by will or the
laws of descent and distribution or (2) pursuant to a domestic relations order
issued by a court of competent jurisdiction that is not contrary to the terms
and conditions of this Plan or applicable Award and in a form acceptable to the
Committee. The Committee may prescribe and include in applicable Award
Agreements other restrictions on transfer. Any attempted assignment of an Award
or any other benefit under this Plan in violation of this Paragraph 14 shall be
null and void. Notwithstanding the foregoing, no Award may be transferred for
value or consideration.

15. Adjustments.

(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the Common
Stock) or the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.

(b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (1) the number of shares of Common Stock reserved under
this Plan, (2) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock, (3) the
Exercise Price or other price in respect of such Awards, (4) the Stock-Based
Award Limitations, and (5) the appropriate Fair Market Value and other price
determinations for such Awards shall each be proportionately adjusted by the
Committee as appropriate to reflect such transaction. In the event of any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting the Common Stock or any distribution
to holders of Common Stock of securities or property (other than normal cash
dividends or dividends payable in Common Stock), the Committee shall make
appropriate adjustments to (i) the number and kind of shares of Common Stock
covered by Awards in the form of Common Stock or units denominated in Common
Stock, (ii) the Exercise

 

15



--------------------------------------------------------------------------------

Price or other price in respect of such Awards, (iii) the appropriate Fair
Market Value and other price determinations for such Awards, and (iv) the
Stock-Based Award Limitations to reflect such transaction; provided that such
adjustments shall only be such as are necessary to maintain the proportionate
interest of the holders of the Awards and preserve, without increasing, the
value of such Awards.

(c) In the event of a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation, the Committee may make such
adjustments to Awards or other provisions for the disposition of Awards as it
deems equitable, and shall be authorized, in its discretion, (1) to provide for
the substitution of a new Award or other arrangement (which, if applicable, may
be exercisable for such property or stock as the Committee determines) for an
Award or the assumption of the Award, regardless of whether in a transaction to
which Code Section 424(a) applies, (2) to provide, prior to the transaction, for
the acceleration of the vesting and exercisability of, or lapse of restrictions
with respect to, the Award and, if the transaction is a cash merger, provide for
the termination of any portion of the Award that remains unexercised at the time
of such transaction, or (3) to cancel any such Awards and to deliver to the
Participants cash in an amount that the Committee shall determine in its sole
discretion is equal to the Fair Market Value of such Awards on the date of such
event, which in the case of Options or Stock Appreciation Rights shall be the
excess (if any) of the Fair Market Value of Common Stock on such date over the
Exercise Price of such Award.

(d) No adjustment or substitution pursuant to this Paragraph 15 shall be made in
a manner that results in noncompliance with the requirements of Code
Section 409A, to the extent applicable.

16. Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Certificates evidencing shares of Common Stock
delivered under this Plan (to the extent that such shares are so evidenced) may
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or transaction
reporting system upon which the Common Stock is then listed or to which it is
admitted for quotation and any applicable federal or state securities law. The
Committee may cause a legend or legends to be placed upon such certificates (if
any) to make appropriate reference to such restrictions.

17. Unfunded Plan. This Plan is unfunded. Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Common Stock
or rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the

 

16



--------------------------------------------------------------------------------

Company, the Board or the Committee be deemed to be a trustee of any cash,
Common Stock or rights thereto to be granted under this Plan. Any liability or
obligation of the Company to any Participant with respect to an Award of cash,
Common Stock or rights thereto under this Plan shall be based solely upon any
contractual obligations that may be created by this Plan and any Award
Agreement, and no such liability or obligation of the Company shall be deemed to
be secured by any pledge or other encumbrance on any property of the Company.
None of the Company, the Board or the Committee shall be required to give any
security or bond for the performance of any obligation that may be created by
this Plan. With respect to this Plan and any Awards granted hereunder,
Participants are general and unsecured creditors of the Company and have no
rights or claims except as otherwise provided in this Plan or any applicable
Award Agreement.

18. Code Section 409A.

(a) Awards made under this Plan are intended to comply with or be exempt from
Code Section 409A, and ambiguous provisions hereof, if any, shall be construed
and interpreted in a manner consistent with such intent. No payment, benefit or
consideration shall be substituted for an Award if such action would result in
the imposition of taxes under Code Section 409A. Notwithstanding anything in
this Plan to the contrary, if any Plan provision or Award under this Plan would
result in the imposition of an additional tax under Code Section 409A, that Plan
provision or Award shall be reformed, to the extent permissible under Code
Section 409A, to avoid imposition of the additional tax, and no such action
shall be deemed to adversely affect the Participant’s rights to an Award.

(b) Unless the Committee provides otherwise in an Award Agreement, each
Restricted Stock Unit Award, Performance Unit Award or Cash Award (or portion
thereof if the Award is subject to a vesting schedule) shall be settled no later
than the 15th day of the third month after the end of the first calendar year in
which the Award (or such portion thereof) is no longer subject to a “substantial
risk of forfeiture” within the meaning of Code Section 409A. If the Committee
determines that a Restricted Stock Unit Award, Performance Unit Award or Cash
Award is intended to be subject to Code Section 409A, the applicable Award
Agreement shall include terms that are designed to satisfy the requirements of
Code Section 409A.

(c) If the Participant is identified by the Company as a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date on which the
Participant has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled on
account of a separation from service that is deferred compensation subject to
Code Section 409A shall be paid or settled on the earliest of (1) the first
business day following the expiration of six months from the Participant’s
separation from service, (2) the date of the Participant’s death, or (3) such
earlier date as complies with the requirements of Code Section 409A.

 

17



--------------------------------------------------------------------------------

19. Awards to Foreign Nationals and Employees Outside the United States. The
Committee may, without amending this Plan, (1) establish special rules
applicable to Awards granted to Participants who are foreign nationals, are
employed or otherwise providing services outside the United States, or both,
including rules that differ from those set forth in this Plan, and (2) grant
Awards to such Participants in accordance with those rules.

20. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.

21. No Right to Continued Participation, Service or Employment. Unless otherwise
set forth in an employment agreement, no person shall have any right to
participate in this Plan. Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate any Participant’s employment or other service
relationship with the Company or its Subsidiaries at any time, nor confer upon
any Participant any right to continue in the capacity in which he is employed or
otherwise serves the Company or its Subsidiaries.

22. Clawback Right. Notwithstanding any other provisions in this Plan, any Award
shall be subject to recovery or clawback by the Company under any clawback
policy adopted by the Company.

23. Usage. Words used in this Plan in the singular shall include the plural and
in the plural the singular, and the gender of words used shall be construed to
include whichever may be appropriate under any particular circumstances of the
masculine, feminine or neuter genders.

24. Headings. The headings in this Plan are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this Plan.

25. Effectiveness. This Plan shall be effective as of the Effective Date and
shall continue in effect for a term of 10 years commencing from the Effective
Date, unless earlier terminated by action of the Board.

 

18